DETAILED ACTION
Claims status
In response to the application filed on 09/28/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites “a communication method, comprising: receiving one or more uplink grants…a first uplink grant resource used to transmit first service data; and transmitting the first service data on the first uplink grant resource.” [Emphasis added.]
It is recommended that the underlined phrase, i.e., a first uplink grant resource used to transmit, be amended into --- a first uplink grant resource to transmit a first service data--- or --- a first uplink grant resource for transmitting a first service data--- for better understanding and claimed usage. Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Issue:
Claim 1 recites “A communication method, comprising: receiving one or more uplink grants; determining, based on a time-domain position of one or more uplink grant resources indicated by the one or more uplink grants and from the one or more uplink grant resources, a first uplink grant resource used to transmit first service data; and transmitting the first service data on the first uplink grant resource.”
Analysis:
Claim 1 states the two uplink grant resources: one or more uplink grant resource and a first uplink grant resource. Based on the two uplink grant resources as recited in the claim 1, the first UL grant resource could be analyzed as a separate resource apart from the one or more UL grant resources.
Claim 4 further recites “The method wherein the one or more uplink grant resources” in line 1. It’d be difficult to determine whether “the one UL grant resource” from claim 4 is being referred back to the first UL grant resource or one of the other UL grant resources. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. The rest of the dependent claims are rejected for the reasons presented above with respect to rejected claims 1, 10, and 20 in view of their dependence thereon. For the purpose of examinations, Examiner will interpret the claims as best understood.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10, 13, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Babaei et al. (US 2018/0279358 A1).
Regarding claim 1; Babaei discloses a communication method, comprising: 
receiving one or more uplink grants (See Fig. 24: @ steps 2410-2420, the terminal to receive multiple UL configurations parameters and UL grants in different transmission time intervals (TTIs); ¶. [0379]); 
determining, based on a time-domain position of one uplink grant resource (See Fig. 24: @step 2420 receiving UL grants indication radio resources on the cells; ¶. [0379]) indicated by the one or more uplink grants (See Fig. 24: ¶. [0379]) and from the one uplink grant resource (See Fig. 24: @step 2420 receiving UL grants indication radio resources on the cells; ¶. [0379]), a first uplink grant resource used to transmit first service data (See Fig. 24: selecting the first UL grant of the UL grants to monitor a control channel, i.e., service data, of the Cell; ¶. [0379]); and 
See Fig. 24: at step 2450, the one or more of transport blocks corresponding to the first plurality of uplink grants may be transmitted via the one or more resource blocks. ¶. [0379]).

Regarding claim 4; Babaei discloses the method wherein the one uplink grant resource comprises a plurality of uplink grant resources, and the first uplink grant resource is a resource at a foremost time-domain position in the plurality of uplink grant resources (See Fig. 24: At 2430, a first plurality of uplink grants, i.e., First=foremost time-domain, of the plurality of uplink grants may be selected in response to the first plurality of uplink grants being received during one or more coinciding time durations that the wireless device is configured to monitor a control channel on the plurality of cells.)

Regarding claim 7; Babaei discloses the method wherein the first uplink grant resource is capable of carrying a quantity of bits that is equal to a size of the first service data, and the transmitting the first service data on the first uplink grant resource comprises: transmitting all of the first service data on the first uplink grant resource (See Fig. 24: one or more first grants of the one or more grants may be grouped into a grouped grant with capacity equal to sum of the capacities of the one or more first grants and the resources of the grouped grant may be allocated to one or more logical channels. ¶. [0356]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].


Babaei discloses a communications apparatus, comprising at least one processor, configured to invoke a program stored in a non-transitory machine readable storage medium, wherein the program, when executed by the processor, causes the apparatus to: receive one or more uplink grants (See Fig. 24: @ steps 2410-2420, the terminal to receive multiple UL configurations parameters and UL grants in different transmission time intervals (TTIs); ¶. [0379]); 
determine, based on a time-domain position of one uplink grant resource (See Fig. 24: @step 2420 receiving UL grants indication radio resources on the cells; ¶. [0379]) indicated by the one or more uplink grants (See Fig. 24: ¶. [0379]) and from the one uplink grant resource (See Fig. 24: @step 2420 receiving UL grants indication radio resources on the cells; ¶. [0379]), a first uplink grant resource used to transmit first service data (See Fig. 24: selecting the first UL grant of the UL grants to monitor a control channel, i.e., service data, of the Cell; ¶. [0379]); and 
transmit the first service data on the first uplink grant resource (See Fig. 24: at step 2450, the one or more of transport blocks corresponding to the first plurality of uplink grants may be transmitted via the one or more resource blocks. ¶. [0379]).

Regarding claim 13; Babaei discloses the apparatus wherein the one uplink grant resource comprises a plurality of uplink grant resources, and the first uplink grant resource is a resource at a foremost time-domain position in the plurality of uplink grant resources (See Fig. 24: At 2430, a first plurality of uplink grants, i.e., First=foremost time-domain, of the plurality of uplink grants may be selected in response to the first plurality of uplink grants being received during one or more coinciding time durations that the wireless device is configured to monitor a control channel on the plurality of cells.)

Babaei discloses the apparatus wherein the first uplink grant resource is capable of carrying a quantity of bits that is equal to a size of the first service data, and the transmitting the first service data on the first uplink grant resource comprises: transmitting all of the first service data on the first uplink grant resource (See Fig. 24: one or more first grants of the one or more grants may be grouped into a grouped grant with capacity equal to sum of the capacities of the one or more first grants and the resources of the grouped grant may be allocated to one or more logical channels. ¶. [0356]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 20; Babaei discloses a non-transitory computer-readable storage medium, comprising a program, wherein when the program is executed by a processor, the processor is caused to perform: 
receive one or more uplink grants (See Fig. 24: @ steps 2410-2420, the terminal to receive multiple UL configurations parameters and UL grants in different transmission time intervals (TTIs); ¶. [0379]); 
determine, based on a time-domain position of one uplink grant resource (See Fig. 24: @step 2420 receiving UL grants indication radio resources on the cells; ¶. [0379]) indicated by the one or more uplink grants (See Fig. 24: ¶. [0379]) and from the one uplink grant resource (See Fig. 24: @step 2420 receiving UL grants indication radio resources on the cells; ¶. [0379]), a first uplink grant resource used to transmit first service data (See Fig. 24: selecting the first UL grant of the UL grants to monitor a control channel, i.e., service data, of the Cell; ¶. [0379]); and 
See Fig. 24: at step 2450, the one or more of transport blocks corresponding to the first plurality of uplink grants may be transmitted via the one or more resource blocks. ¶. [0379]).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0279358 A1) in view of Earnshaw et al. (US 2011/0170495 A1).
Regarding claim 8; Babaei discloses the method wherein the first uplink grant resource is capable of carrying a quantity of bits for transmission of the first service data that is supported, and the transmitting the first service data on the first uplink grant resource includes: transmitting a part of the first service data on the first uplink grant resource  (See Fig. 24: at step 2450, the one or more of transport blocks corresponding to the first plurality of uplink grants may be transmitted via the one or more resource blocks. ¶. [0379]).
Babaei doesn’t explicitly teaches the process of carrying a quantity of bits that is less than a size of the first service data, segmented transmission of the first service data is supported.
However, Earnshaw discloses the process of carrying a quantity of bits that is less than a size of the first service data, segmented transmission of the first service data is supported (See Fig. 5: Mode 2- If the UE (RLC) segments an RLC SDU, it should maximize the size of the segment to fill as much of the remaining MAC PDU resource as possible. See Earnshaw: ¶. [0075] and ¶. [0186])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of carrying a quantity of bits that is less than a size of the first service data, segmented transmission of the first service data as taught by Earnshaw to have incorporated in the system of Babaei, so that it would not only to maximize the transmission of data but also improve a greater degree of control to the central uplink scheduler in uplink performance. Earnshaw: [0089] and ¶. [0075].

Regarding claim 17; Babaei discloses the apparatus wherein the first uplink grant resource is capable of carrying a quantity of bits for transmission of the first service data that is supported, and the transmitting the first service data on the first uplink grant resource includes: transmitting a part of the first service data on the first uplink grant resource  (See Fig. 24: at step 2450, the one or more of transport blocks corresponding to the first plurality of uplink grants may be transmitted via the one or more resource blocks. ¶. [0379]).
Babaei doesn’t explicitly teaches the process of carrying a quantity of bits that is less than a size of the first service data, segmented transmission of the first service data is supported.
However, Earnshaw discloses the process of carrying a quantity of bits that is less than a size of the first service data, segmented transmission of the first service data is supported (See Fig. 5: Mode 2- If the UE (RLC) segments an RLC SDU, it should maximize the size of the segment to fill as much of the remaining MAC PDU resource as possible. See Earnshaw: ¶. [0075] and ¶. [0186]) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of carrying a quantity of bits that is less than a size of the first service data, segmented transmission of the first service data as taught by Earnshaw to have incorporated in the system of Babaei, so that it would not only to maximize the transmission of data but also improve a greater degree of control to the central uplink scheduler in uplink performance. Earnshaw: [0089] and ¶. [0075].

Regarding claim 19; Babaei in view of Earnshaw discloses the apparatus according to claim 16, wherein the program, when executed by the processor, causes the apparatus further to: receiving first indication information (Babaei: See Fig. 24: at step 2450, the one or more of transport blocks corresponding to the first plurality of uplink grants may be transmitted via the one or more resource blocks. ¶. [0379]), wherein the first indication information indicates whether segmented transmission of the first service data is supported (Earnshaw: See Fig. 5: Mode 2- If the UE (RLC) segments an RLC SDU, it should maximize the size of the segment to fill as much of the remaining MAC PDU resource as possible. See Earnshaw: ¶. [0075] and ¶. [0186])


Allowable Subject Matter
Claims 2-3, 5, 9, 11-12, 14, 15, and 18 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 09/28/20200368133 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416